Citation Nr: 1428444	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-00 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from June 1976 to January 1977.  This matter is before the Board of Veterans' Appeals  (Board) on appeal from a June 2010 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for bilateral hearing loss, rated 0 percent, effective February 25, 2010 (date of claim).  Thereafter, the Board received additional VA treatment records including a June 2012 VA audiology evaluation.  The May 2014 Appellant's Brief included a waiver of initial RO consideration of that evidence.  See 38 C.F.R. § 20.1304 (2013).


FINDING OF FACT

It is not shown that at any time since the grant of service connection for hearing loss the Veteran's hearing acuity was worse than Level I in either ear.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. 
§§ 1155, 5107(West 2002); 38 C.F.R. §§ 3.102, 4.85 Diagnostic Code (Code) 6100, 4.86 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

As the rating decision on appeal granted service connection for bilateral hearing loss and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007).  A November 2010 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696   (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent VA and private treatment records have been secured.  VA arranged for audiological evaluations in June 2010 and June 2012, which will be discussed in greater detail below, though the Board finds that the examinations were adequate for rating purposes as they included both a review of the Veteran's history and audiological examinations that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

The Board notes it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38  U.S.C.A. § 1155.  The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86 ) the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.  One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz ) are 55 decibels or greater.  Another occurs when the puretone threshold at 1000 hertz is 30 decibels or less, and the threshold at 2000 hertz is 70 decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear. 

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345   (1992). 

Where (as here) the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  As will be discussed below, the current 0 percent rating assigned for the Veteran's bilateral hearing loss encompasses the greatest level of hearing impairment shown at any time during the appeal period; accordingly, "staged ratings" are not warranted.

A statement by the Veteran received in April 2010 indicates that he does not hear well when there is background noise and often misunderstands people and has to ask them to repeat themselves.  An April 2010 statement from his wife also notes he has difficulty hearing in noisy environments and requests for parts of conversations to be repeated.

On June 2010 VA audiological evaluation, audiometry revealed that puretone thresholds, in decibels, were:



HERTZ



1000
2000
3000
4000
RIGHT
15
20
30
40
LEFT
15
20
45
50

Average puretone thresholds were 26 decibels for the right ear, and 33 decibels for the left.  Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 96 percent in the left ear.  The Veteran was found to have mild to moderate high frequency sensorineural hearing loss bilaterally.  The examiner noted that the Veteran's disability affected his ability to understand conversations over the phone and verbal commands in a work environment, and his ability to hear or understand the television and conversations during daily activity.

A February 2012 statement by the Veteran's representative indicated that the Veteran believed the June 2010 VA examination did not accurately portray his disability picture; that his hearing acuity worsened in the interim; and that the available evidence did not accurately reflect the current state of the disability. 

The Agency of Original Jurisdiction arranged for another examination of the Veteran.  On June 2012 VA examination, audiometry revealed that puretone thresholds, in decibels, were: 









HERTZ
1000
2000
3000
4000
RIGHT
30
20
30
30
LEFT
20
20
40
40

Average puretone thresholds were 27.5 decibels for the right ear, and 30 decibels for the left.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 100 percent in the left ear.  The diagnosis was mild to moderate sensorineural hearing loss bilaterally.  The examiner noted the Veteran's complaints of difficulty hearing in the presence of background noise. 

The Board finds the June 2010 and June 2012 examinations were adequate for rating purposes, as they were conducted in accordance with regulatory guidelines, included the findings necessary for rating the hearing loss disability, and included notation (and apparent acceptance at face value) of the Veteran's reports of the impact of the disability on his activities and employment.

Applying the results of the June 2010 audiometry to Table VI reveals that the Veteran had Level I hearing in each ear (which under Table VII warrants a 0 percent rating).

Applying the results of the June 2012 audiometry to Table VI reveals that the Veteran continued to have Level I hearing in each ear (warranting a 0 percent rating).

Neither examination revealed an exceptional pattern of hearing impairment (so as to warrant rating based on puretone thresholds alone).  The record includes no other evidence that provides a basis for rating the Veteran's hearing loss disability.  

Regarding the February 2012 allegation that the Veteran's hearing loss had worsened, the Board notes that he was thereafter re-examined (see June 2012 evaluation).  The Veteran is competent to report as to symptoms he experiences, including the presence of hearing loss (see Barr v. Nicholson, 21 Vet. App. 303 (2007)); however, the rating of hearing loss disability involves the mechanical application of the rating schedule to findings of controlled audiometry, which here results in a 0 percent rating.  See Lendenmann, 3 Vet. App. at 349.  

The Board has considered whether referral of this claim for consideration of an extraschedular rating is warranted.  The record does not show any manifestations of, or functional impairment due to, the Veteran's bilateral hearing loss not encompassed by the schedular criteria.  In fact, the functional impairment noted on June 2010 and June 2012 VA audiological evaluations and also self-reported by the Veteran, i.e., difficulty hearing the television and understanding telephone conversations and conversation when there is background noise, is fully contemplated by the schedular criteria.  As there is no objective evidence, or specific allegation, that the schedular criteria are inadequate, the Board finds that the schedular criteria clearly encompass the symptoms and impairment shown, and that referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

There is also no evidence (or allegation) that the Veteran's bilateral hearing loss has rendered him unemployable.  Hence, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, it must be denied.


ORDER

A compensable rating for bilateral hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


